internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-127212-02 date date legend x y state date date dear this letter responds to a and additional correspondence submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was organized as y in state on date on date y filed a name change amendment with state to become x x intended from inception to elect to be treated as an association_taxable_as_a_corporation and to then elect to be treated as an s_corporation with both elections to be effective date however x inadvertently failed to timely file either election plr-127212-01 discussion sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner section sec_301_7701-3 provides that except as provided in sec_301_7701-3 provides that an eligible_entity may elect to be sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is -- i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner classified other than as provided in sec_301_7701-3 by filing form_8832 entity classification election with the appropriate service_center sec_301_7701-3 provides that all such elections will be effective on the date specified on form_8832 or on the date filed if no effective date is specified the specified effective date cannot be more than days prior to the filing_date of form_8832 nor later than twelve months after the filing_date sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-127212-01 sec_1362 provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 provides the rule on when an s election will be effective sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year conclusion based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore x is granted an extension of time until days following the date of this letter to file form_8832 with the appropriate service_center to elect to be classified as an association for federal tax purposes effective date with a copy of this letter attached in addition based on the information submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be recognized as an s_corporation effective date within days from the date of this letter x should submit a properly completed form_2553 with a copy of this letter attached to the appropriate service_center except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed whether x is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-127212-01 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
